Citation Nr: 1517795	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-18 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 14, 2004, for the award of service connection for Parkinson's disease for the purpose of retroactive benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from August 1939 to October 1945, August 1950 to June 1952, and July 1958 to December 1965, which included service in the Republic of Vietnam during the Vietnam Era. Unfortunately, he died in December 2006.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2011 and February 2013 rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.   The appellant is the surviving spouse of the Veteran who served in the Republic of Vietnam during the Vietnam Era and died from a covered herbicide disease.  

2.   The first medical evidence of record showing a diagnosis of Parkinson's disease for the Veteran is a private medical record dated in June 1999.   

3.  On September 14, 2004, the Veteran filed a compensation claim for orthopedic disabilities, and based on the medical evidence received at that time, VA inferred a claim of entitlement to service connection for Parkinson's disease, as due to herbicide exposure.  Prior to September 14, 2004, there is no evidence of a claim (formal or informal) of service connection for Parkinson's disease or any associated disability.






CONCLUSION OF LAW

The criteria for an effective date earlier than September 14, 2004, for the award of service connection for Parkinson's disease are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist in developing a claim for benefits.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

Because VA concluded its special review of the Veteran's file by granting the claim for service connection for Parkinson's disease and by ordering the payment of retroactive benefits, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, the issue of entitlement to an earlier effective date turns on the application of law rather than the weighing of facts that are in dispute, therefore further notice or assistance is not warranted.  See 38 C.F.R. § 3.159(d); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).





II.  Claim of Entitlement to an Earlier Effective Date for the Purpose of Retroactive Benefits

The appellant seeks an earlier effective date for the award of service connection for Parkinson's disease for the purpose of retroactive benefits.  She maintains that the effective date for that award should be in June 1999, the earliest date of record showing a diagnosis of Parkinson's disease for the Veteran.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim; a claim reopened after final disallowance; or a claim for increase, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-35 (1998). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Here, the basic facts are not in dispute.  The Veteran's death certificate reflects that he died in December 2006 as a result of pneumonia due to end-stage Parkinson's disease.  

In February 2007, the appellant filed a claim of entitlement to Dependency and indemnity compensation (DIC) benefits, which was denied by the RO in a May 2007 rating decision.  The appellant filed a notice of disagreement (NOD), and the RO issued a statement of the case (SOC) in October 2008.  However, there is no indication that the appellant perfected a timely appeal, therefore that decision became final.  (An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014)).  

Nonetheless, in August 2009, the appellant contacted VA and indicated that she wished to reopen her claim, and then in 2011, pursuant to an order of the U.S. District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991), the RO, of its own accord, undertook a special review of the file to determine whether retroactive benefits were warranted based on the addition, effective August 2010, of Parkinson's disease, applicable here, to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e) (2014). 

After readjudication of the DIC claim, the April 2011 rating decision granted service connection for the cause of the Veteran's death; granted service connection for peripheral neuropathy of the right and left lower extremities, peripheral vestibular disorder, dysphagia, dysarthria, all secondary to Parkinson's disease, effective September 14, 2004.  Thereafter, higher ratings were assigned for these disabilities until the Veteran's date of death.  In that decision, the RO also established eligibility for Dependents Educational Assistance, effective December 2006.

In her May 2012 NOD, the appellant disagreed with the assigned effective date for Parkinson's disease, asserting that the Veteran had been diagnosed with such disease as early as the 1980's, but the medical provider who rendered the diagnosis is unavailable.  However, she indicated that the earliest evidence in her possession of a diagnosis of Parkinson's disease for the Veteran is a private medical record dated in June 1999.  She also noted that when the Veteran filed disability claims in the past, he had always mentioned that his Parkinson's disease was his biggest problem. 
  
Initially, the Board notes that the claim of entitlement to service connection for Parkinson's disease was not directly received by VA on September 14, 2004, but rather inferred at that time based on the clinical evidence of record associated with the Veteran's claim of entitlement to an increased rating for his service connected status post left hip replacement and service connection claim for status post total right knee replacement.   Significantly, the record does not contain any communication filed prior to September 14, 2004, that could be construed as a formal or informal claim of service connection for Parkinson's disease or associated disability.  Accordingly, the Board finds that September 14, 2004, is the date of the claim.

The appellant asserts that an effective date as early as June 1999 should be assigned.  The Board observes that a June 1999 patient record provided by Dr. Norem reflects a diagnosis code of "332.00" for the Veteran, and such code is identified as Parkinson's disease pursuant to the International Classification of Diseases, Tenth Revision, Clinical Modification (ICD-10-CM) which covers diagnoses rendered in 1999. 

However, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).  See also Brannon, 12 Vet. App. at 35 (holding that "the mere presence of medical evidence does not establish an intent on the part of the Veteran to seek secondary service connection for the psychiatric condition"); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  MacPhee, 459 F.3d at 1327; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established").   

Accordingly, merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, any medical records of the Veteran's treatment for Parkinson's disease prior to September 14, 2004, cannot, by themselves, constitute a claim for service connection.  Moreover, there are no records received by VA prior to September 14, 2004, including the 1999 private record, that demonstrate the Veteran was suffering from Parkinson's disease.  

As indicated, VA conducted a special Nehmer review of this case to determine 
whether retroactive benefits were warranted based on the addition, effective August 2010, of Parkinson's disease , to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e) (2014). 

VA promulgated special rules for effective dates pursuant to Nehmer v. United States Veterans' Administration.   See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

The Board finds that the appellant is a "Nehmer class member" as defined by law.  In this regard, she is the surviving spouse of the Veteran who served in the Republic of Vietnam during the Vietnam Era and died from a covered herbicide disease.   38 C.F.R. § 3.816.  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).  Parkinson's disease was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010). 

Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specifically notes that the Nehmer provisions apply to the newly covered diseases.  Id. 

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).   

If a claim was denied between September 25, 1985 and May 3, 1989, then the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3).  38 C.F.R. § 3.816(c)(1).

If, however, the class member's claim was received between May 3, 1989, and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3).  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.   

Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, application of the Nehmer stipulations does not yield an effective date earlier than September 14, 2004.  The rating decision on appeal assigned the effective date for the award of service connection for Parkinson's disease due to herbicide exposure in Vietnam back to September 14, 2004, the date of claim, which is prior to the liberalizing law date of August 31, 2010. 

Because the September 2004 claim was filed more than one year after the Veteran separated from service and was received between May 3, 1989, and the effective date of the liberalizing law, the appropriate effective date is either the date the Veteran's original claim was received or the date the disability arose, whichever is later.  See 38 C.F.R. § 3.816(c)(2).  As decided above, the date of the claim is September 14, 2004, and the Veteran's Parkinson's disease arose as early as June 1999, as evidenced by the private treatment record.  Because the date of claim (i.e., September 2004) is later than the date entitlement arose (i.e., June 1999), the proper effective date is the currently assigned date of September 14, 2004.  Accordingly, the Nehmer stipulation was properly applied.  

Additionally, the application of 38 C.F.R. § 3.400 yields an effective date of September 14, 2004.  As indicated above, 38 C.F.R. § 3.400 provides that the effective date for an award of service connection based on an original claim is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.

Because the date of claim (i.e., September 2004) is later than the date entitlement arose (i.e., June 1999), the proper effective date is the currently assigned date of September 14, 2004.  38 C.F.R. § 3.400.

The Board also notes that even if the appellant were able to secure documentation of the Veteran's diagnosis of Parkinson's disease prior to June 1999, the effective date would remain the same because the date of claim would still be the later date.  

In light of the foregoing, the Board concludes that the criteria for an effective date earlier than September 14, 2004, for the award of service connection for Parkinson's disease due to herbicide exposure in Vietnam are not met in this case and therefore, the appellant is not entitled to additional retroactive benefits.  

The Board recognizes the appellant's statement that VA is at fault for not instructing the Veteran to submit a claim for Parkinson's disease at an earlier date or for not advising him that Parkinson's disease had been added to the list of diseases presumed to be caused by herbicide exposure.  However, even assuming, without deciding that the Veteran received erroneous advice or assistance in filing a claim, this does not establish a legal basis of entitlement to an earlier effective date.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  

The Board is grateful for the Veteran's honorable service to our country and sympathetic to the appellant's situation; however, the law is dispositive in this case.  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board has no discretion to afford benefits in this matter; the appeal is therefore denied.


ORDER

An effective date earlier than September 14, 2004, for the award of service connection for Parkinson's disease for the purpose of retroactive benefits is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


